

115 HR 2867 IH: Job Opportunities Between our Shores Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2867IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mrs. Torres (for herself, Mrs. Napolitano, Mr. Gonzalez of Texas, Mr. Soto, Mr. Gallego, Mrs. Dingell, Mrs. Lawrence, Mr. Garamendi, Mr. Butterfield, and Mr. Norcross) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Innovation and Opportunity Act to establish a pilot program to facilitate
			 education and training programs in the field of advanced manufacturing.
	
 1.Short titleThis Act may be cited as the Job Opportunities Between our Shores Act or the JOBS Act. 2.Pilot program to support advanced manufacturing workforce developmentSection 169 of the Workforce Innovation and Opportunity Act is amended by adding at the end the following:
			
				(d)Advanced manufacturing workforce development program
 (1)In generalUnder a plan published under subsection (b), the Secretary shall, through grants or contracts, carry out demonstration and pilot projects for the purpose of facilitating education and training programs in the field of advanced manufacturing. Such projects shall—
 (A)target skills and competency development in communities with expected growth in advanced manufacturing;
 (B)provide education and training for available jobs or job openings that are anticipated in advanced manufacturing which result in an industry-recognized and nationally portable credential, including an educational certificate or degree, an occupational license, an industry-sponsored certificate or certification, as well as a registered apprenticeship certificate or degree;
 (C)educate individuals about opportunities for career advancement within advanced manufacturing; and (D)give priority to incumbent workers, dislocated workers, and unemployed individuals.
						(2)Eligible entities
 (A)In generalThe following entities in any of the several States or territories, in partnership with a manufacturer who employs individuals with advanced manufacturing skills, shall be eligible to receive a grant or be party to a contract under a project established under paragraph (1):
 (i)An individual community or technical college, such as a public community college, a nonprofit community college, a tribally controlled college, or a tribally controlled university.
 (ii)A community college district. (iii)A State community college system.
 (iv)A local workforce investment board, in partnership with one or more one-stop career centers, that specifies one or more community or technical colleges where education and training activities will occur.
 (v)Other entity that would serve educationally underserved communities. (B)PriorityThe Secretary shall give priority to any consortia of the entities described in subparagraph (A) that leverage substantial non-Federal funding for the program.
 (3)ApplicationApplications from eligible entities described in paragraph (2) shall be submitted at such time and in such form and manner as the Secretary shall determine, but shall include the following:
 (A)A description of the eligible entity or entities, evidence of each eligible entity’s capacity to carry out activities in support of the strategic objectives described in paragraph (1), a description of the expected participation and responsibilities of the eligible entity, or each of the eligible entities in the case of a consortium.
 (B)A description of education and training activities to be provided that will— (i)develop skills and competencies demanded by advanced manufacturing firms;
 (ii)lead to an employer- or industry-recognized credential; and (iii)educate individuals about opportunities for career advancement and wage growth within advanced manufacturing.
 (C)A description of how the economy where the entity resides would benefit, including— (i)evidence of the growth of advanced manufacturing in State or locality;
 (ii)the potential for additional job growth with investments in advanced manufacturing; and (iii)exposure of incumbent or dislocated workers to new advanced manufacturing technology skill sets.
 (D)A description of how the eligible entity would employ evidence-based training models that integrate academic instruction with training, including on-the-job training in advanced manufacturing to meet performance goals described in paragraph (6).
 (E)A description of how the eligible entity will coordinate with State or local workforce investment boards and State or local economic development officials.
 (4)ActivitiesActivities to be carried out under a project funded under paragraph (1) may include— (A)classroom and on-site experiential learning;
 (B)on-the-job training; (C)training which fits into an industry-recognized competency model for advanced manufacturing;
 (D)development and implementation of registered apprenticeship and pre-apprenticeship programs; (E)coordination with local workforce investment boards implementing and utilizing existing articulation agreements with universities and other educational partners;
 (F)distance learning; and (G)any other activity the Secretary considers appropriate for training in advanced manufacturing.
						(5)Performance goals and measures
 (A)GoalsThe goals of the activities described in paragraph (4) shall be to— (i)enhance the skill-sets of incumbent workers who live in communities with expected growth in advanced manufacturing, and for such workers to obtain an industry-recognized and nationally portable credential including an educational certificate or degree;
 (ii)develop competencies for individuals with limited experience in advanced manufacturing; (iii)strengthen community college partnerships with advanced manufacturing firms in an effort to meet firms’ needs for adaptability in training of incumbent workers;
 (iv)strengthen partnerships with local workforce investment boards and, if applicable, local education agencies; and
 (v)help incumbent workers develop skills which lead to greater earnings. (B)MeasuresThe Secretary shall negotiate and reach agreement with the eligible entities that receive grants and assistance under this subsection on performance measures that will be used to evaluate the performance of the eligible entity in carrying out the activities described in paragraph (4). Each performance measure shall consist of such an indicator of performance and may include—
 (i)the number of workers, including dislocated workers and unemployed individuals, receiving employer- or industry-recognized credentials;
 (ii)the number of workers, including dislocated workers and unemployed individuals, attaining basic skills, as described in an industry-recognized and nationally portable competency model for advanced manufacturing;
 (iii)the number of incumbent workers whose training meets employer’s worker-skill needs to enhance operations;
 (iv)earnings growth as a result of additional training provided through partnership; and (v)other measures the Secretary determines necessary to meet goals described in subparagraph (A).
 (6)EvaluationBeginning not later than 1 year after the date of the first disbursement of funds under this subsection, the Secretary shall provide for the continuing evaluation of the programs funded under this subsection, as required by section 172, and shall transmit a report of the evaluation to Congress not later than 2 years after such date..
 3.Effective dateThe amendments made by this Act shall take effect as if enacted as part of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
		